department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person identification_number employer_identification_number contact number number release date se t eo ra t2 date legend x or you y or fund z w a b dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts rental housing you plan to accomplish this purpose indirectly organizational structure you state a purpose to encourage the development of affordable low-income uil the corporation will be the sole shareholder and control its wholly owned subsidiary for profit corporation which shall act as general_partner of the y the fund to attract private investment in affordable rental housing the fund plans to raise approximately dollar_figure million from corporate investors and will invest the net_proceeds of the offering of partnership interests in affordable housing primarily through the acquisition of interest in limited_partnerships that own and or develop very low and low income multi-family residential rental apartments in ---------- exhibit a thus you intend to participate through a wholly-owned for-profit subsidiary in a partnership with for-profit investors the assets of that partnership will not be directly invested in low-income_housing rather the partnership in which your subsidiary will act as a general_partner will participate as the limited_partner in other partnerships these partnerships will develop own and operate housing for low-income tenants and provide sec_42 low-income_housing tax_credits to their equity investors fund purpose the descriptions of objectives given to the investors and partners in the various partnerships describe business purposes the fund’s partnership_agreement says that the purpose is a to encourage and assist corporations in investing in low income residential rental properties located in the state and b to develop and implement strategies to maintain such properties as low_income_housing subsequent to the disposition by the partnership of its interest the confidential memorandum for the private offering to potential limited partners describes the fund’s objective as maximizing the economic benefits provided to investors as described in this memorandum including specifically to i provide investors with current tax benefits in the form of tax_credits and tax losses that investors may use to offset their tax_liabilities and taxable_income and ii preserve and protect the partnership’s capital the recitals in the management agreement include the partnership was established for the purpose of acquiring limited_partnership interests in partnerships which will acquire rehabilitate own operate and dispose_of low income residential projects the guidelines and criteria for project selection for the fund which is printed as exhibit of the partnership_agreement begins with the statement that the general_partner shall determine that such investment is consistent with the business_purpose of the partnership and the target irr and is in substantial compliance with the following guidelines and criteria control of fund your subsidiary’s role in the organizational structure has changed originally your subsidiary was to be the sole general_partner of the fund the description of activities in exhibit a of your application identifies as responsibilities of the general_partner to review and monitor all investments to assure that they meet the charitable objectives of the applicant and to operate the fund including executive supervisory and administrative functions article of the partnership_agreement provides an acquisition fee for selecting structuring negotiating and closing investments in the operating partnerships a disposition fee for assistance in selling each project and an investor services fee the first amendment to the limited_partnership agreement of y dated date adds a second general_partner the second general_partner is z a wholly owned for-profit subsidiary of w each general_partner now holds a interest sec_5 of the partnership_agreement was amended to provide that the lp will be managed jointly by the two general partners if the two general partners cannot agree on a matter the decision and final approval of the managing general_partner shall govern and z is named the managing general_partner in the definition section third-party contractors the operating responsibilities you claimed in the application_for exempt status through your subsidiary have largely been contracted out to third parties to perform the asset management partnership fund accounting and investor relations consulting agreement dated date made w an agent of the limited_partnership to perform asset management services visiting all projects in which the limited_partnership invests reviewing their finances and insurance tenants reserve accounts assisting x staff in providing advise assistance training and resolution of issues in troubled properties partnership fund accounting services maintaining fund model coordinating capital call requests financial audits financial reports projection of tax benefits etc and investor relations services review offering memoranda participate in investor meetings help identify potential investors the first amendment to the asset management partnership fund accounting you have a close working relationship with w its president b also acts as your chairman of the board your founder and president a formerly served with a subsidiary of w w has extended a line of credit to you your budget included in your application as exhibit c displays a chart of net profit available to split w receives a declining percent of the net profit and you receive an increasing percentage you acknowledge that you are modeled after w and investor relations consulting agreement added a new section entitled project underwriting and review process it states that w shall provide the following underwriting and project review services in conjunction with v pursuant to its agreement for consulting and advisory services these are very specific responsibilities to evaluate the potential investments and explain them to the fund and its investors the amendment also increases the allocation of acquisition fees investor services fees and out of pocket expenses paid to w in addition it extends the term of the asset management and consulting agreement about years to end upon cancellation of the certificate of limited_partnership in partners the limited partners may remove the general_partner by a two -thirds vote for a number of reasons including limited_partner powers and indemnification other features of the fund’s partnership_agreement place control in the for-profit negligence that has a material adverse effect failure in any material respect to meet its representations and warranties if it has a material adverse effect violation in any material respect of any other provision of the partnership_agreement any_action or inaction that causes the limited partners to be liable for partnership obligations in excess of their capital contributions resignation of your president if you fail to appoint a new president within seven months partner may undertake certain actions including changing the purposes of the unanimous approval by the fund’s limited partners is required before the general_partnership as set forth in the agreement or selecting projects that will not achieve the irr approval by a majority in interest of the limited partners is required before the general_partner may borrow in excess of dollar_figure profit allocations of fund article of the partnership_agreement describes the allocation_of_profits_and_losses profit from capital events is first allocated to bring the limited partners’ capital accounts to zero then until their capital accounts equal the amounts of capital contributions then to the limited partners to produce the projected irr and finally allocated to the general_partner and to the limited partners the general_partner absorbs losses in excess of profits previously allocated and any positive balances in the capital accounts of the limited partners cash_flow from operations shall be distributed to the fund’s general_partner and to the limited partners sec_4 -the general_partner may but shall not be obligated to distribute cash_flow more frequently than annually sec_4 control of operating partnerships the fund’s role at the level of the operating partnerships is that of limited_partner you submitted three representative partnership agreements for operating partnerships in which you may invest all three contain paragraphs reciting that the limited_partner will not participate in management or operation of the partnership business as required by partnership law the general partners in those agreements all appear to be for-profit developers board_of directors your board_of directors includes two directors identified as being affiliated with government agencies and one affiliated with a local charitable_organization serving homeless and poorly housed persons three representing trade associations and others connected to individual banks and their community development corporations the initial board was appointed by your president with the advice of v a service provider subsequently hired by the fund you expect three or four of the corporations represented by individuals on your board to invest in the fund law sec_501 of the internal_revenue_code recognizes as exempt from federal_income_tax entities that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified sec_1_501_c_3_-1 of the regulations states that an organization will be sec_1_501_c_3_-1 of the regulations provides that an organization is in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in sec_53_4944-3 example of the regulations y a private_foundation makes a high-risk investment in low-income_housing the indebtedness with respect to which is insured by the federal housing administration y's primary purpose in making the investment is to finance the purchase rehabilitation and construction of housing for low-income persons the investment has no significant purpose involving the production_of_income or the appreciation of property the investment significantly furthers the accomplishment of y's exempt_activities and would not have been made but for such relationship between the investment and y's exempt_activities accordingly the investment is program-related revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated c organizations did not qualify for exemption under sec_501 of the code the services consisted of writing job descriptions and training manuals recruiting personnel constructing organizational charts and advising organizations on specific methods of operation these activities were designed for the individual needs of each client organization the service reasoned that providing managerial and consulting services on a regular basis for a fee is trade_or_business ordinarily carried on for profit the fact that the services in this case were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable furnishing the services at cost lacked the donative element necessary to establish the activity as charitable this case was distinguishable from the situation where an organization controlled by a group of c organizations and providing investment management services for a charge substantially less than cost solely to that group--see revrul_71_529 c b revrul_76_442 1976_2_cb_148 denies exempt status to an organization that provides free legal services for personal and estate_tax planning to individuals who wish to make gifts to charity as part of their tax planning the service finds the organization is not operated exclusively for charitable purposes because its primary purpose is to provide commercial tax service to individuals who are not a charitable_class the benefits to the public are tenuous revproc_96_32 1996_1_cb_717 sets forth procedures for determining whether an organization that provides low-income_housing will be considered charitable as described in sec_501 of the code because it relieves the poor and distressed section provides that if an organization furthers a charitable purpose such as relieving the poor and distressed it nevertheless may fail to qualify for exemption because private interests of individuals with a financial stake in the project are furthered in revrul_98_15 1998_1_cb_718 the service surveyed the judicial authorities pertaining to a sec_501 organization in a partnership with for-profit organizations the ruling reasoned that the activities of a partnership including an llc treated as a partnership for federal tax purposes are considered to be the activities of a nonprofit partner when evaluating whether the nonprofit organization is operated exclusively for exempt purposes under sec_501 of the code a sec_501 organization may form and participate in a partnership and meet the operational_test if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and o nly incidentally for the benefit of the for-profit partners similarly a sec_501 organization may enter into a management_contract with a private party giving that party authority to conduct activities on behalf of the organization and direct the use of the organization's assets provided that the organization retains ultimate authority over the assets and activities being managed and the terms and conditions of the contract are reasonable including reasonable_compensation and a reasonable term however if a private party is allowed to control or use the non-profit organization's activities or assets for the benefit of the private party and the benefit is not incidental to the accomplishment of exempt purposes the organization will fail to be organized and operated exclusively for exempt purposes the nonprofit in situation continued to be operated exclusively for charitable purposes where the partnership's governing documents gave priority to charitable purposes over maximizing profits for the owners the partnership's board structure gave the nonprofit's appointees voting control and the nonprofit appointed community members familiar with the hospital to the partnership board the nonprofit in situation was held not to be operated exclusively for exempt purposes where there was no binding obligation in the partnership's governing documents to serve charitable purposes the nonprofit shared control of the partnership with its for-profit partner and thus could not necessarily give priority to charitable concerns over profits the primary source of information for the nonprofit's board members was the chief executives who had a prior relationship with the for-profit partner and the management company was a subsidiary of the for-profit with broad discretion over the partnership's activities and assets 319_us_436 held that for income_tax purposes a taxpayer cannot ignore the form of the corporation that he creates for a valid business_purpose or that subsequently carries on business unless the corporation is a sham or acts as a mere agent in 326_us_279 the court held that an organization was not organized and operated exclusively for charitable purposes the court reasoned that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of exempt purposes non-profit hospital with an independent board_of directors executed a contract with a medical partnership composed of seven physicians the contract gave the physicians control_over care of the hospital's patients and the stream of income generated by the patients while also guaranteeing the physicians thousands of dollars in payment for various supervisory activities the court held that the benefits derived from the contract constituted sufficient private benefit to preclude exemption in 505_f2d_1068 6th cir a 70_tc_1037 in 74_tc_1324 aff'd concerns an organization that was organized to support the relationships between charitable organizations and their contributors by providing financial planning services to wealthy individuals the court concluded that because the organization’s sole activity was financial planning which had a substantial nonexempt purpose of counseling individuals to reduce personal and estate_tax liability the nonexempt purpose transcended the charitable purpose thus the organization could not be said to be organized and operated exclusively for exempt purposes 675_f2d_244 9th cir the tax_court held that a charitable organization's participation as a general_partner in a limited_partnership did not jeopardize its exempt status the organization co-produced a play as one of its charitable activities prior to the opening of the play the organization encountered financial difficulties in raising its share of costs in order to meet its funding obligations the organization formed a limited_partnership in which it served as general_partner and two individuals and a for-profit corporation were the limited partners one of the significant factors supporting the tax court's holding was its finding that the limited partners had no control_over the organization's operations or over the management of the partnership another significant factor was that the organization was not obligated for the return of any capital_contribution made by the limited partners from its own funds 9th cir amended 58_f3d_401 9th cir a substantial nonexempt purpose was found where a nonprofit organization entered into limited_partnerships with for-profit entities to operate low-income_housing projects while the nonprofit served as a co-general partner its actual authority was narrowly circumscribed the organization had no on-site management authority no authority to screen or select tenants and could describe only a vague charitable function of surveying tenant needs and ensuring that requirements for federal tax_credits under sec_38 and sec_42 of the code were met the organization had been formed to promote low-income_housing but the court in housing pioneers inc v commissioner tcmemo_1993_120 aff'd 49_f3d_1395 113_tc_47 aff'd f 3d found that the keystone of its plan was achieving the objective of property_tax reduction and that it has made no attempt to adopt any actual plan by which it expects to use its hoped-for share of property_tax reductions to implement its stated objectives the tax_court concluded that the organization did not qualify under sec_501 because it had a substantial non-exempt purpose and served private interests by conferring federal and state tax benefits on the for-profit partnership and partners and therefore did not reach the service's inurement argument based on the indirect participation by insiders in the partnerships on appeal the ninth circuit did not reach the inurement argument either but held that the organization had a substantial non- exempt_purpose because it failed to ’materially participate' in the development and operation of the project it has shown no regular no continuous no substantial activity in developing or operating the projects and instead allowed the for-profit partners to control the activities the court distinguished plumstead as not involving a situation where the partners included insiders of the nonprofit organization 9th cir held a nonprofit organization was not operated exclusively for exempt purposes under sec_501 of the code where its sole activity was participating as co-general partner with a for-profit corporation in a partnership that was general_partner of an operating partnership that owned and operated an ambulatory surgery center the court reasoned that an organization's purposes may be inferred from its operations and that to the extent it cedes control_over its sole activity to for- profit parties having an independent economic_interest in the same activity and having no obligation to put charitable purposes ahead of profit-making objectives the organization cannot be assured that the partnerships will in fact be operated in furtherance of charitable purposes the court determined from the facts involved that the nonprofit organization had ceded effective_control over the operations of the partnerships and the surgery center to the for-profit partners and management company impermissibly benefiting private interests nothing in the partnership_agreement or any binding commitments relating to the operation of the surgery center established any obligation that charitable purposes be put ahead of economic objectives in the center's operations the nonprofit lacked formal control_over the partnerships in several significant respects for example the management_contract between the operating partnership and management company an affiliate of the for-profit partner gave the latter broad power to make contracts negotiate with third-party payors and set patient charges the contract provided for fees of percent of gross revenues providing an incentive to maximize profits the term of the contract ran for at least years terminable for cause only by majority vote of the managing directors also nothing in the record indicated that the nonprofit exercised informal control_over the surgery center that a factual issue existed whether a nonprofit_hospital was operated for substantial non-exempt purposes through its participation in a partnership with a for-profit 349_f3d_232 5th cir held for federal_income_tax purposes a corporation and its sole shareholder are while the provision of or investment in affordable low-income_housing may you claim exemption under sec_501 of the code based on the activities organization the court reasoned that when a non-profit organization forms a partnership with a for-profit entity the non-profit should lose its tax-exempt status if it cedes control to the for-profit entity citing redlands and revrul_98_15 with approval analysis constitute a charitable purpose under appropriate circumstances we find that you are not operated exclusively for charitable purposes because you have a substantial non- exempt commercial purpose and because you operate substantially for the benefit of the private interests of investors and contractors of a partnership the fund that will invest in other partnerships that will own and operate low-income_housing projects you will not be a partner in the fund but instead your corporate subsidiary will be a threshold question is whether the activities of the subsidiary can be considered your activities for purposes of determining your qualification for exemption under sec_501 of the code separate taxable persons so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities moline properties an exception applies where the corporation is a sham or acts solely as the agent of its owner you have not established that your subsidiary is a sham or that it acts solely as your agent if it were a sham or your agent that would defeat its reason for existence to be treated as a separate taxable entity determining your qualification for exemption one activity will be to provide support and guidance to your corporate subsidiary however you have failed to establish that providing services to a for-profit subsidiary constitutes a charitable purpose you will also provide some consulting or administrative services to the fund for a fee however this activity is an ordinary commercial activity that does not qualify as charitable see revrul_72_369 activities you have failed to establish that such activities would qualify as exclusively charitable under sec_501 of the code instead it appears that such activities would substantially benefit the for-profit partners and contractors involved parties having an independent economic_interest in the same activity and having no obligation to put charitable purposes ahead of profit-making objectives the organization to the extent an organization cedes control_over its sole activity to for-profit thus we must focus on your own activities not those of your subsidiary in even if your for-profit subsidiary’s activities could be considered as your under the facts presented you will not control the fund z a for-profit cannot be assured that the partnerships will in fact be operated in furtherance of charitable purposes redlands if a private party is allowed to control or use the non-profit organization's activities or assets for the benefit of the private party and the benefit is not incidental to the accomplishment of exempt purposes the organization will fail to be organized and operated exclusively for exempt purposes revrul_98_15 corporation will be the managing general_partner and have the final say in the event of disagreements with you the for-profit investors have the right to approve or consent to a number of major decisions of the fund and have the right to remove you as general_partner under a number of conditions such day-to-day control as you may have appears to be largely contracted away to for-profit corporations under management and consulting agreements the operating partnerships themselves appear to have for- profit developers serving as the general partners also the partnership agreements of the fund and the operating partnerships do not give priority to charitable purposes over investor goals and concerns in the event of a conflict for example the fund’s investors appear to have a right to receive a distribution of of the fund’s annual cash_flow regardless of any considerations of a charitable use of such funds we also note that up to a third of your directors are affiliated with corporations that will invest for profit in the fund creating a conflict of interest at the least and an opportunity to influence your management to satisfy business rather than charitable objectives other directors are representatives of private interests that may benefit in other ways from your investments these facts further reduce the focus of your board on the charitable purpose in addition an entity that you hired to manage most of your activities recommended people to serve on your board_of directors purposes of the partnerships in which your subsidiary will participate appear directed primarily to maximizing tax_credits for investors the purpose described in the partnership_agreement the private offering and the management agreement is the investment of funds your subsidiary’s activity as described in the application consists entirely of soliciting investors and making investments you and your subsidiary have no purpose or activity apart from the limited_partnership soliciting investments is a business even when the investment may benefit charitable organizations and the benefits to the investors are substantial see christian stewardship assistance inc and revrul_76_442 supra while the investment of funds may constitute a charitable activity under appropriate circumstances those circumstances are not present here as discussed above the partnership through which your subsidiary acts plays the role of limited_partner in the partnerships that actually develop housing thus your subsidiary’s relationship to the operating partnerships is as a passive investor congress specifically offered tax_credits to attract for-profit investors to low-income_housing however the same an organization's purposes may be inferred from its operations redlands the accordingly you do not qualify for exemption as an organization described in provision requires that a qualified_nonprofit_organization must materially participate in the development and operation of the project throughout the compliance_period you cannot show the direct substantial and continuous participation that the definition requires through either yourself or your for-profit subsidiary the appellate court in housing pioneers noted the organization’s failure to comply with the sec_42 standard in holding that the organization was not operated exclusively for charitable purposes sec_501 of the code and you must file federal_income_tax returns accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of internal_revenue_service te_ge se t eo t ra t ---------------------------- constitution ave n w washington d c this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply to ------------------- if you fax your reply please contact the person identified in the heading of this letter by telephone to confirm that your fax was received if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements joseph chasin sincerely
